Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Applicant’s election of Group I (i.e., claims 1-17 drawn to a cyclic peptide having an amino acid sequence expressed by the formula I) in the reply filed on May 22, 2019, is acknowledged. Additionally, Applicant’s election of Species A (i.e., a single and specific cyclic peptide as SEQ ID NO: 63); and Species B (i.e., a single and specific use as a medicament, a quasi-drug and cosmetic product) in the reply filed on May 22, 2019, is acknowledged.  However, as indicated in the accompanying interview summary, both species would be considered incomplete because SEQ ID NO: 63 comprises variable residues and because the elected use does not constitute a single and specific use.  As such, Applicant’s election of Species A (i.e., a single and specific cyclic peptide as SEQ ID NO: 63); and Species B (i.e., a single and specific use as a medicament, a quasi-drug and cosmetic product) in the interview held on August 15, 2019, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
However, please note that in light of the Examiner’s search, the scope of Species A is expanded to include a derivative of SEQ ID NO: 3.  As such, instant claim 5 is hereby rejoined and examined. 
	Additionally, as indicated in the Restriction Requirement mailed on March 22, 2019, the grouping of the claims would need to be modified depending on the amendment to claim 18 (note: claim 18 was omitted from the groupings because it did not recite a recognized statutory class of invention).  Accordingly, the groupings are modified as follows: 
Group I, claims 1-17 and 27-28, drawn to a cyclic peptide having an amino acid sequence of formula I, an external preparation comprising one or more cyclic peptides, and a medicament comprising one or more cyclic peptides.
Group II, claim 18, drawn to a method of manufacturing a topical agent comprising combining the cyclic peptide of claim 1 with a constituent of an external preparation.
Group III, claims 19-26, drawn to a method of using the external preparation comprising applying the external preparation to skin and/or mucosa of a subject.
It is noted that the updated Groups lack unity of invention for the reasons stated in the Restriction Requirement mailed on March 22, 2019.  

Status of Claims
Claims 1-28 were originally filed on January 31, 2018. 
The amendment received on June 25, 2018, amended claims 5-7, 9-10, 15-19, 25, and 27.  The amendment received on May 22, 2019, amended claims 1, 17-18, and 20-26.  The amendment received on December 23, 2019, amended claims 1, 5, 8, 10, and 16-17.  The amendment received on September 30, 2020, canceled claims 2-4, 6, 11-14, and 18-26; amended claim 1; and added new claims 29-36.  The amendment received on September 30, 2021, amended claims 1 and 36.  The amendment received on April 15, 2022, amended claim 9.  
Claims 1, 5, 7-10, 15-17, and 27-36 are currently pending and claims 1, 5, 7-10, 15-17, 27, and 32-36 are under consideration as claims 2-4, 6, 11-14, and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, and claims 18-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 22, 2019.

Priority
The present application claims status as a 371 (National Stage) of PCT/JP2016/072562 filed August 1, 2016, and claims priority under 119(a)-(d) to Japanese Application No. 2015/152722 filed on July 31, 2015. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Japanese Application No. 2015/152722, which papers have been placed of record in the file.  Please note that the Japanese application is in Japanese and therefore cannot be verified.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as closed-ended requiring 100% identity and the same length to SEQ ID NO: 63.  As such, the claimed cyclic peptide does not encompass any N-/C-terminal additions.  Moreover, by requiring that the amino acid sequence has no peptide bond other than those which are formed between the amino acids constituting the amino acid sequence preclude where additional residues are inserted or deleted within the amino acid sequence.  However, the claimed cyclic peptide does encompass a derivative thereof but the derivative cannot include additional amino acid residues at the N-/C-terminals and/or modifications of the peptide bonds.  Thus, the scope of claim 1 is analogous to “consisting of SEQ ID NO: 1” above.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.
Also, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).

Claims 1, 5, 7-9, 15-17, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Golembo et al. U.S. Patent No. 7,276,481 B2 issued on 10/2/07 at Fig. 3C (cited in the IDS received on 5/22/19), alone or as evidenced by, Merriam-Webster, “Medicament”, available online at https://www.merriam-webster.com/dictionary/medicament, 11 pages (accessed on 8/12/19) (hereinafter the “Merriam-Webster” reference). Note: the Endo reference was removed from the rejection. 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claim 1, with respect to a cyclic peptide having an amino acid sequence expressed by the Formula I wherein X1 is Gly, X2 can be Leu or Ala, X3 is Ile, X4 can be Ser, Ala or Thr, X5 is Ser, and X6 can be Leu or Met thereby resulting in SEQ ID NO: 63:
Golembo et al. teaches a pharmaceutical composition comprising natriuretic peptides (NP) wherein the NP includes a BNP and/or a CNP (See Golembo specification, col. 4, lines 8-11; col. 5, lines 25-32).  A most preferred embodiment of a CNP variant comprises 17 amino acids and an amino acid substitution at a cleavage site as depicted as SEQ ID NO: 5: 
Cys-Phe-Gly-Xaa-Xbb-Xcc-Asp-Arg-Ile-Gly-Xdd-Xee-Ser-Xff-Xgg-Gly-Cys
where Xaa is Leu, Ile, or Val; Xbb is Lys, Leu, or Met; Xcc is Leu, Ile, Ala, or Val; Xdd is Ser, Ala, Gly, Thr, or Asn; Xee is Met, Ala, Lys, or Trp; Xff is Gly, Lys, Ala, or Leu; and Xgg is Leu or Met (See Golembo specification, col. 5, lines 62-67 to col. 6, lines 1-4; Figure 3C).  Although Golembo et al. does not exemplify a specific embodiment of a CNP variant amino acid sequence that where at least two of instantly claimed X1-X6 are not a naturally occurring residue, Golembo et al. examined the binding affinity to the natriuretic peptide receptor of a number of CNP variant peptides with a single substitution (See Golembo specification, col. 15, lines 50-55; col. 16, lines 50-55; Table 3). The CNP variants examined include where there is a substitution at the position corresponding to instant X2 to Ala (i.e., SEQ ID NO: 45), to instant X4 to Ala or Thr (i.e., SEQ ID NOs: 54 and 56), and to instant X6 to Met (i.e., SEQ ID NO: 62) (See Golembo specification, col. 15, lines 50-55; col. 16, lines 50-55; Table 3).  SEQ ID NOs: 45, 54, and 56 encompass a substitution at a cleavage site where the resulting CNP variant peptide retained activity and exhibited improved stability by reducing protein degradation (See Golembo specification, col. 14, lines 42-55; col. 19, lines 43-48).  Given that Golembo et al. teaches a CNP variant with a length of 17 amino acids and encompassing CNP variant sequences with a substitution at the positions corresponding to instant X2 and X6 and given that Golembo et al. examined binding affinities of CNP variant sequences having specific substitutions, an ordinary skilled artisan would be motivated with a reasonable expectation of success to result in the instantly claimed CNP amino acid sequence.  
Moreover, Golembo et al. teaches that a disulfide bond exists between the N- and C-terminal cysteine residues and there are no peptide bonds other than between the amino acids in the amino acid sequence given that these CNP variant sequences are based on the shortened CNP 5-22 fragment as depicted in Figure 3, which contains a disulfide bond (See Golembo specification, Fig. 3; col. 14, lines 42-49).  Therefore, the teachings of Golembo suggest the claim limitations as recited in instant claim 1. 

For claim 5, with respect to where a derivative of SEQ ID NO: 63 is substituted by a substituent which is capable of replacing an amino group, hydrogen atom, or carboxyl group in the cyclic peptide:
Golembo et al. teaches that the CNP analogs may be modified by incorporation of a reporter molecule that allows detection such as a biotin or fluorescein, at either the N-terminus or C-terminus of the peptide (See Golembo specification, col. 14, lines 64-67).  Thus, the teachings of Golembo et al. suggest modifying the N-terminus or C-terminus of the cyclic peptide thereby necessarily encompassing where a hydrogen atom, carboxyl group (i.e., C-terminus), or amino group (i.e., N-terminus) of the cyclic peptide is substituted with a reporter molecule such as a biotin or fluorescein as recited in instant claim 5.

For claim 7, with respect to an external preparation comprising one or more cyclic peptides of claim 1:
Golembo et al. teaches pharmaceutical compositions and medicament formulations comprising the NP in combination with a pharmaceutically acceptable carrier (See Golembo specification, col. 7, lines 39-59).  Moreover, Golembo et al. teaches that the pharmaceutical composition include those suitable for intra-articular, intravenous, intramuscular, subcutaneous, intradermal, intrathecal, intranasal, oral, or topical administration (See Golembo specification, col. 8, lines 5-18; col. 9, lines 13-63).  Plus, Golembo et al. teaches that the drug is absorbed through the mucous membrane when administered as an intranasal spray (See Golembo specification, col. 8, lines 14-18).  It is noted that the instant specification defines an “external preparation” as an agent that is applied to skin and/or mucosa (See instant specification, paragraph [0062]).  As such, intranasal and topical administration taught by Golembo et al. constitute an external preparation.  Thus, the teachings of Golembo et al. satisfy the claim limitation as recited in instant claim 7.  

For claims 8-9, with respect to where the one or more cyclic peptides is an ingredient for a therapeutic for a skin-care product as recited in instant claim 8; and with respect to where the skin-care product is for preventing/improving dry skin as recited in instant claim 9:
Golembo et al. teaches that the drug is absorbed through the mucous membrane when administered as an intranasal spray (See Golembo specification, col. 8, lines 14-18).  Plus, Golembo et al. teaches that the pharmaceutical formulations administered topically are in the form of a gel, ointment, cream, emulsion, solid, or a sustained release formulation including a transdermal patch (See Golembo specification, col. 9, lines 55-63).  
Additionally, although Golembo et al. does not teach that the NP is an ingredient for a skin-care product wherein the skin-care product is for improving dry skin, the Examiner would like to remind Applicants that the preamble recites an external preparation, and while the use of a descriptive clause, i.e. “an ingredient for a skin-care product” or “a skin-care product for improving dry skin” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Golembo et al. satisfy the claim limitation as recited in instant claims 8-9 given that Golembo et al. teaches that the pharmaceutical formulations are suitable for intranasal or topical administration in the form of an intranasal spray, gel, ointment, cream, emulsion, solid, or a sustained release formulation including a transdermal patch.  
Additionally and/or alternatively, although Golembo et al. does not teach that the NP is an ingredient for a skin-care product wherein the skin-care product is for improving dry skin, it is unnecessary for a prior art reference to teach the intended use of the external preparation because the intended use of the external preparation (i.e., ingredient for a skin-care product wherein the skin-care product is for improving dry skin) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed external preparation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the external preparation (i.e., ingredient for a skin-care product wherein the skin-care product is for improving dry skin) is an intended result of the claimed external preparation that gives little meaning and purpose to the structure of the claimed external preparation.  Accordingly, claims 8-9 recite an intended result that does not render material to patentability.

For claim 15, with respect to where the external preparation is a solid, semi-solid, powder, liquid, spray, ointment, cream, emulsion, gel or patch:
Golembo et al. teaches that the drug is absorbed through the mucous membrane when administered as an intranasal spray (See Golembo specification, col. 8, lines 14-18).  Plus, Golembo et al. teaches that the pharmaceutical formulations administered topically are in the form of a gel, ointment, cream, emulsion, solid, or a sustained release formulation including a transdermal patch (See Golembo specification, col. 9, lines 55-63).  Thus, the teachings of Golembo et al. satisfy the claim limitation as recited in instant claim 15.  

	For claim 16, with respect to where the external preparation comprises the cyclic peptide at a concentration from 0.0001 to 1000000 mcg/mL:
	Golembo et al. teaches that the dose of the pharmaceutical composition comprising the NP may vary with the kind of disease, the age of patient, body weight, the severity of disease, the route of administration, etc.; typically, it can be administered in a daily dose of 0.5-500 mcg/kg (See Golembo specification, col. 7, lines 60-64).  Assuming that water is an excipient in the claimed external preparation the density of water is 1 g/mL, the claimed concentration can be divided by 1 g/ml thereby resulting in a claimed range of 1 x 10-2 to 1 x 109 mcg/kg.  As such, the taught dosage range of Golembo et al. falls within the claimed converted range.  

For claim 17, with respect to where the external preparation is formulated for use as a medicament, a quasi-drug or a cosmetic product:
Golembo et al. teaches pharmaceutical compositions and medicament formulations comprising the NP in combination with a pharmaceutically acceptable carrier (See Golembo specification, col. 7, lines 39-59).  Golembo et al. also teaches that the NPs are prepared as medicaments useful in the treatment of various skeletal disorders (See Golembo specification, col. 10, lines 43-46).  By administering the NPs to a subject for use in treating various skeletal disorders constitutes where the NP is an external preparation (See discussion of claim 7) that is formulated as a medicament.  Thus, the teachings of Golembo et al. satisfies the claim limitation as recited in instant claim 17.  
Additionally and/or alternatively, although Golembo et al. discloses that the NP is an external preparation (See discussion of claim 7) that is formulated as a medicament, the Examiner would like to remind Applicants that the preamble recites an external preparation, and while the use of a descriptive clause, i.e. “for use as a medicament,…” when referring to the contemplated use (i.e. “intended use”) of a claimed compound is proper, it is not a limitation and thus of no significance in determining the patentability thereof over the prior art, please refer to In re Thomas (CCPA 1949) 178 F2d 412, 84 USPQ 132.  Therefore, the teachings of Golembo et al. satisfy the claim limitation as recited in instant claim 17.
Additionally and/or alternatively, although Golembo et al. teaches that the NP is an external preparation (See discussion of claim 7) that is formulated as a medicament, it is unnecessary for a prior art reference to teach the intended use of the external preparation because the intended use of the external preparation (i.e., for use as a medicament, a quasi-drug, or a cosmetic product) does not state a condition that is material to patentability or provide a structural limitation that would further limit the claimed external preparation.  The court has found that the determination of whether clauses such as “wherein” and “whereby" is a limitation in a claim is dependent on the specific facts of the case.  If the “wherein" or “whereby” clause limits a process claim where the clause gives meaning and purpose to the manipulative steps, it should be given patentable weight.  However, the court also found (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In the instant case, the intended use of the external preparation (i.e., for use as a medicament, a quasi-drug, or a cosmetic product) is an intended result of the claimed external preparation that gives little meaning and purpose to the structure of the claimed external preparation.  Accordingly, claim 17 recites an intended result that does not render material to patentability.

For claim 27, with respect to a medicament comprising one or more cyclic peptides of claim 1:
Golembo et al. teaches pharmaceutical compositions and medicament formulations comprising the NP in combination with a pharmaceutically acceptable carrier (See Golembo specification, col. 7, lines 39-59).  Golembo et al. also teaches that the NPs are prepared as medicaments useful in the treatment of various skeletal disorders (See Golembo specification, col. 10, lines 43-46).  
Pursuant to MPEP 2111.01, under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  As such, given that the instant specification does not define what is meant by a “medicament”, the plain and ordinary meaning of the word applies.  “Medicament’ is defined as a substance used in therapy (See Merriam-Webster reference, pg. 2).  Thus, by administering the NPs as a medicament useful in the treatment of various skeletal disorders constitutes where the NP is a medicament.  Thus, the teachings of Golembo et al. satisfy the claim limitation as recited in instant claim 27.  

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Golembo et al. does not expressly teach a specific embodiment of a cyclic peptide consisting of amino acid sequence of SEQ ID NO: 63 as recited in instant claim 1.  However, the teachings of Golembo et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
Golembo et al. does not expressly teach a specific embodiment where a derivative of the cyclic peptide has been substituted with a substituent that is replaceable for the hydrogen atom, hydroxyl group, carboxyl group, or amino group in the cyclic peptide as recited in instant claim 5.  However, the teachings of Golembo et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.
Golembo et al. does not expressly teach a specific embodiment where the external preparation comprises the cyclic peptide at a concentration from 0.0001 to 1000000 mcg/mL as recited in instant claim 16.  However, the taught dosage range of Golembo et al. lies within the claimed dosage range as further articulated below. 

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a cyclic peptide consisting of amino acid sequence of SEQ ID NO: 63 as recited in instant claim 1, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Golembo et al. and utilize the cyclic peptide of SEQ ID NO: 5: Cys-Phe-Gly-Xaa-Xbb-Xcc-Asp-Arg-Ile-Gly-Xdd-Xee-Ser-Xff-Xgg-Gly-Cys, where Xaa is Leu, Xbb is Lys, Xcc is Ala, Xdd is Thr or Ala, Xee is Met, Xff is Gly, and Xgg is Met where the substitutions at Xcc, Xdd, and Xgg improve the stability of the cyclic peptide by reducing protein degradation.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because CNP variant peptides having a substitution at the position corresponding to Xcc, Xdd or Xgg were known to exhibit improved stability by reducing degradation by NEP or NRP-C as taught by Golembo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the cyclic peptide of Golembo et al. was examined for activity by utilizing an enzyme immunoassay and therefore substituting the residue corresponding to positions Xcc, Xdd, and/or Xgg would support the improved stability of the CNP variant peptide by reducing protein degradation by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the simple substitution of one known element for another to obtain predictable results and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

With respect to where a derivative of the cyclic peptide has been substituted with a substituent that is replaceable for the hydrogen atom, hydroxyl group, carboxyl group, or amino group in the cyclic peptide as recited in instant claim 5, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Golembo et al. and modify the N- or C-terminus of the cyclic peptide with a reporter molecule such as biotin in order to allow for detection thereby resulting where a hydrogen atom, carboxyl group or amino group of the cyclic peptide is substituted.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because modifying the N-terminus or C-terminus of the cyclic peptide was known to allow for detection of the peptide as taught by Golembo et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the cyclic peptide of Golembo et al. was examined for activity by utilizing an enzyme immunoassay and therefore modifying the N-terminus or C-terminus with a reporter molecule such as biotin by substituting a hydrogen atom, carboxyl group or amino group of the cyclic peptide would support the detection of the cyclic peptide in the enzyme immunoassay by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention pursuant under KSR.

With respect to where the external preparation comprises the cyclic peptide at a concentration from 0.0001 to 1000000 mcg/mL as recited in instant claim 16, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed concentration range of the cyclic peptide in the external preparation would have been obvious to one of ordinary skill in the art since the prior art range (i.e., 0.5 to 500 mcg/kg) lies within with the claimed concentration range of the cyclic peptide (i.e., 0.0001 to 1000000 mcg/mL).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 8, 10, 17, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Golembo et al. U.S. Patent No. 7,276,481 B2 issued on 10/2/07 (cited in the IDS received on 5/22/19), alone or as evidenced by, Merriam-Webster, “Medicament”, available online at https://www.merriam-webster.com/dictionary/medicament, 11 pages (accessed on 8/12/19) (hereinafter the “Merriam-Webster” reference), as applied to claims 1, 8, and 17 above, and further in view of Endo U.S. Publication No. 2012/0208756 A1 published on August 16, 2012 (cited in the IDS received on 5/22/19), as applied to claims 10 and 32-36 herewith.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
For claims 1, 8, and 17, please see discussion of Golembo et al. above. 

For claims 10, 32-34, and 36, with respect to where the external preparation is a bathing agent, body cleansing agent, hair cleansing agent, hair rinse/treatment, hair tonic, hair oil, hair lotion, or scalp care agent as recited in instant claim 10; with respect to where the cosmetic product is a skin lotion, emulsion, cream, and facial mask as recited in instant claim 32; with respect to where the cosmetic product is a make-up cosmetic, hair cosmetic, body cleansing agent, or bathing agent as recited in instant claim 33; with respect to where the make-up cosmetic is a foundation cream or make-up base as recited in instant claim 34; and with respect to where the body cleansing agent is a cleanser as recited in instant claim 36:
Golembo et al. discloses that the drug is absorbed through the mucous membrane when administered as an intranasal spray (See Golembo specification, col. 8, lines 14-18).  Plus, Golembo et al. discloses that the pharmaceutical formulations administered topically are in the form of a gel, ointment, cream, emulsion, solid, or a sustained release formulation including a transdermal patch (See Golembo specification, col. 9, lines 55-63).  
Endo teaches a skin preparation composition comprising a CNP or BNP including CNP analogs (See Endo specification, paragraph [0060]-[0061], [0087]-[0090], [0098], [0106], [0108]-[0109]) where the composition is a skin texture-improving agent that is used for improving dry skin and is a skin care product and a skin care cosmetic product (See Endo specification, paragraph [0061], [0087]-[0090], [0116]).  Endo teaches that when the skin external-preparation composition is to be used as a skin texture-improving agent, the preferred dosage forms include cream, foam, skin lotion, facial mask, skin-softening water, skin emulsion, foundation, makeup base, essence, soap, liquid cleanser, bath agent, sun-block cream, suntan oil or spray-type liquid preparation (See Endo specification paragraph [0061], [0116]).  As such, the teachings of Endo suggest the external preparation being applied topically as a bathing agent or body cleansing agent as recited in instant claim 10; being used as a skin care cosmetic product that is a skin lotion, emulsion, cream, gel, or facial mask as recited in instant claim 32; being used as a skin care cosmetic product that is a make-up, body cleansing agent or bathing agent as recited in instant claim 33; being used as a skin care cosmetic product is a foundation cream or make-up base as recited in instant claim 34; and being used as a skin care cosmetic product that is a body cleansing agent and is a cleanser as recited in instant claim 36.
	
	For claim 35, with respect to where the hair cosmetic is shampoo, hair rinse, conditioner, hair color, hair tonic, hair-set agent, or hair permanent agent as recited in instant claim 35:
Golembo et al. discloses that the drug is absorbed through the mucous membrane when administered as an intranasal spray (See Golembo specification, col. 8, lines 14-18).  Plus, Golembo et al. discloses that the pharmaceutical formulations administered topically are in the form of a gel, ointment, cream, emulsion, solid, or a sustained release formulation including a transdermal patch (See Golembo specification, col. 9, lines 55-63).  
Endo teaches a skin preparation composition comprising a CNP or BNP including CNP analogs (See Endo specification, paragraph [0060]-[0061], [0087]-[0090]) where the composition is a skin texture-improving agent that is used for improving dry skin and is a skin care product and a skin care cosmetic product (See Endo specification, paragraph [0061], [0087]-[0090], [0116]).  Also, Endo teaches that a lotion preparation means a liquid external preparation where CNP is dissolved or homogenously dispersed in a liquid (See Endo specification, paragraph [0146]).  Lotions are suitable for use on the head hair region, etc. where the form of lotions may be any of a suspension lotion base, an emulsion lotion, and a solution-type lotion base  (See Endo specification, paragraph [0146]) thereby encompassing shampoo and/or conditioner.  As such, the teachings of Endo suggest the external preparation being applied topically as a hair cosmetic product that is a shampoo and/or a conditioner as recited in instant claim 35.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Golembo et al. does not expressly teach where the external preparation is a bathing agent or body cleansing agent as recited in instant claim 10; where the cosmetic product is a skin lotion, emulsion, cream, and facial mask as recited in instant claim 32; where the cosmetic product is a make-up cosmetic, hair cosmetic, body cleansing agent, or bathing agent as recited in instant claim 33; where the make-up cosmetic is a foundation cream or make-up base as recited in instant claim 34; where the hair cosmetic is shampoo, hair rinse, conditioner, hair color, hair tonic, hair-set agent, or hair permanent agent as recited in instant claim 35; and where the body cleansing agent is a cleanser as recited in instant claim 36.  However, the teachings of Endo cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to where the external preparation is a bathing agent or body cleansing agent as recited in instant claim 10; where the cosmetic product is a skin lotion, emulsion, cream, and facial mask as recited in instant claim 32; where the cosmetic product is a make-up cosmetic, hair cosmetic, body cleansing agent, or bathing agent as recited in instant claim 33; where the make-up cosmetic is a foundation cream or make-up base as recited in instant claim 34; where the hair cosmetic is shampoo, hair rinse, conditioner, hair color, hair tonic, hair-set agent, or hair permanent agent as recited in instant claim 35; and where the body cleansing agent is a cleanser as recited in instant claim 36, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Golembo et al. and formulate the pharmaceutical composition comprising instant SEQ ID NO: 63 as described supra as an external preparation suitable for topical administration wherein the formulated external preparation is in the form of a bathing agent, body cleansing agent, skin lotion, emulsion, cream, gel, facial mask, a foundation cream, a make-up base, shampoo, conditioner, or a cleanser in order to improve dry skin on a subject as a skin care cosmetic product.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a skin external-preparation composition comprising CNP-22 variants was known to be formulated as a skin care cosmetic product in the form of a bathing agent, body cleansing agent, skin lotion, emulsion, cream, gel, facial mask, a foundation cream, a make-up base, shampoo, conditioner, or a cleanser in order to improve dry skin as taught by Endo.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the cyclic peptide of Golembo et al. was formulated as an external preparation for topical administration as a gel, ointment, cream, emulsion, or solid and therefore formulating the external preparation for topical administration as a skin care cosmetic product in the form of a bathing agent, body cleansing agent, skin lotion, emulsion, cream, gel, facial mask, a foundation cream, a make-up base, shampoo, conditioner, or a cleanser would support the improvement of dry skin by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that that claimed invention is nonobvious because (1) a person having ordinary skill in the art would not have been motivated by the combination of references to make the exact changes that result in the claimed amino acid sequence of SEQ ID NO: 63 because a skilled person starting with SEQ ID NO: 5 of Golembo would have had to select from a number of possible amino acid substitutions at the undefined residues thereby resulting in 8,640 possible combinations of amino acids at these positions without any guidance from Golembo as to which amino acids and combinations to select, and matters are exacerbated because Golembo teaches preferred embodiments thereby increasing the number of variants to 1,866,240 (See Applicant’s Response received on 11/9/22, pgs. 6-7); (2) given the lack of any guidance as to which amino acids and combinations to select, a person having ordinary skill would not have had a reasonable expectation of success in making the claimed invention when starting from the teachings of Golembo (See Applicant’s Response received on 11/9/22, pg. 7); (3) the concept of conservative substitutions is largely associated with evolutionary biology and the effects of conservative substitutions to protein structure and function are understood in the field of protein modeling as being unpredictable as evidenced by the Teng reference (See Applicant’s Response received on 11/9/22, pgs. 7-8); and (4) none of the KSR rationales can be utilized to render the instantly claimed invention obvious (See Applicant’s Response received on 11/9/22, pgs. 8-10).

Response to Arguments
Applicant's arguments filed 11/9/22 for claims 1, 5, 7-10, 15-17, 27, and 32-36 as being unpatentable pursuant to 35 USC 103(a) have been fully considered but they are not persuasive for the following reasons.  
Applicants’ first and second arguments mirror previous arguments in the Response received on 4/15/22.  Therefore, the response to these arguments is maintained, and added discussion to the first two arguments is underlined below. 
	In response to Applicant’s first argument, i.e., a person having ordinary skill in the art would not have been motivated by the combination of references to make the exact changes that result in the claimed amino acid sequence of SEQ ID NO: 63 because a skilled person starting with SEQ ID NO: 5 of Golembo would have had to select from a number of possible amino acid substitutions at the undefined residues thereby resulting in 8,640 possible combinations of amino acids at these positions without any guidance from Golembo as to which amino acids and combinations to select, and matters are exacerbated because Golembo teaches preferred embodiments thereby increasing the number of variants to 1,866,240, it is found unpersuasive.  The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is acknowledged that Golembo does not teach a specific embodiment having the exact amino acid sequence of instant SEQ ID NO: 63 with the same variable amino acid residues.  However, Applicants are respectfully reminded that the rejection is based on obviousness and not anticipation.  Although, it is acknowledged that a reference needs to provide a teaching, suggestion, or motivation to achieve the claimed amino acid sequence, it is unnecessary for a reference to expressly teach and/or suggest a specific embodiment of the claimed invention in order to render it obvious.  A comparison of Golembo’s SEQ ID NO: 5 with instant SEQ ID NO: 63 is as follows: 
Cys-Phe-Gly-Xaa-Xbb-Xcc-Asp-Arg-Ile-Gly-Xdd-Xee-Ser-Xff-Xgg-Gly-Cys (SEQ ID NO: 5)
  Cys-Phe-X1-Leu-Lys-X2-Asp-Arg-X3-Gly-X4-Met-X5-Gly-X6-Gly-Cys (SEQ ID NO: 63).
As such, 7 of the 17 residues are identical, i.e., Cys-Phe…Asp-Arg…Gly…Gly-Cys.  A comparison between the 10 other residues is as follows:

Golembo’s SEQ ID NO: 5
Instant SEQ ID NO: 63
Instant X1
Gly
Gly or Ala
Golembo Xaa
Leu, Ile, or Val
Leu
Golembo Xbb
Lys, Leu, or Met
Lys
Instant X2/Golembo Xcc
Leu, Ile, Ala, or Val
Leu, Ala, or Met
Instant X3
Ile
Ile or Val
Instant X4/Golembo Xdd
Ser, Ala, Gly, Thr, or Asn
Ser, Thr, Ala, Val, Ile, or Leu
Golembo Xee
Met, Ala, Lys, or Trp
Met
Instant X5
Ser
Ser, Thr, or Ala
Golembo Xff
Gly, Lys, Ala, or Leu
Gly
Instant X6/Golembo Xgg
Leu or Met
Leu, Ala, Val, Ile, Met or Phe


It is noted that the bold residues are encompassed by both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63.  As such, it is evident that there is 54 variable residues and of these 54, 28 of them (i.e., about 50%) are encompassed by both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63.  Moreover, of the 26 amino acids that are not expressly encompassed by both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, 18 of them constitute conservative substitutions for one or more of the bold-faced encompassed residues (See italicized residues in the table).  As evidenced by Betts et al, alanine, glycine, valine, leucine, methionine and isoleucine can be substituted with each other (See Betts et al., “Chapter 14: Amino Acid Properties and Consequences of Substitutions”, Bioinformatics for Geneticists, Barnes et al., eds., pgs. 289-316 (2003) at pg. 298, 4th paragraph; pg. 300, 2nd, 5th, and 8th paragraph; pg. 301, 3rd and 6th paragraph; Figure 14.3).  Moreover, Betts et al. teaches that phenylalanine can be substituted with other aromatic or hydrophobic amino acids (See Betts article, pg. 301, 9th paragraph; Figure 14.3).  Betts et al. also teaches that serine can be substituted by other polar or small amino acids, in particular, threonine (See Betts article, pg. 307, 3rd and 6th paragraph; Figure 14.3).  
More importantly, as discussed in the rejection above, Golembo expressly demonstrated specific substitutions, i.e., a substitution at the position corresponding to instant X2 to Ala (i.e., SEQ ID NO: 45), to instant X4 to Ala or Thr (i.e., SEQ ID NOs: 54 and 56), and to instant X6 to Met (i.e., SEQ ID NO: 62) (See Golembo specification, col. 15, lines 50-55; col. 16, lines 50-55; Table 3) where the resulting CNP variant peptide retained activity and exhibited improved stability by reducing protein degradation (See Golembo specification, col. 14, lines 42-55; col. 19, lines 43-48).  For example, Golembo’s SEQ ID NO: 45 utilizes an Ala residue at the position corresponding to instant X2, SEQ ID NO: 52 utilizes a Val residue at the position corresponding to instant X3, SEQ ID NO: 54 and 57 utilize an Ala or Thr residue, respectively, at the position corresponding to instant X4, and SEQ ID NO: 62 utilizes a Met residue at the position corresponding to instant X6 (See Golembo specification, Table 3).  As such, Golembo et al. examined substitutions at multiple locations within the natural CNP amino acid sequence thereby demonstrating the functionality of certain substitutions. Therefore, assuming that Applicant’s calculation that there are 8,640 different variant amino acid sequences is correct for Golembo’s SEQ ID NO: 5, the number of combinations taught by Golembo et al. and encompassed by the instantly claimed invention is substantial.  In other words, when considering the number of amino acid residues that overlap between Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, in light of the number of conservative substitutions encompassed by both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, and in light of the specific data provided by Golembo, the variability shared among both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63 is substantial.  Therefore, contrary to Applicant’s argument, an ordinary skilled artisan would be motivated to achieve the instantly claimed cyclic peptide in light of the teachings of Golembo.  
	In response to Applicant’s second argument, i.e., given the lack of any guidance as to which amino acids and combinations to select, a person having ordinary skill would not have had a reasonable expectation of success in making the claimed invention when starting from the teachings of Golembo, it is found unpersuasive.  Pursuant to MPEP 2152.02(b), in order for a prior art document to describe a claimed invention under AIA  35 U.S.C. 102(a)(1)  or (a)(2), the prior art document need only describe and enable one skilled in the art to make a single species or embodiment of the claimed invention. See Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1562, 19 USPQ2d 1111, 1115 (Fed. Cir. 1991).  In Example 1, Golembo, expressly teaches utilizing a bone culture ex vivo in order to generate a variant CNP peptide (See Golembo specification, Example 1).  Additionally and/or alternatively, as discussed in response to Applicant’s first argument, given the number of amino acid residues that overlap between Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, in light of the number of conservative substitutions encompassed by both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, and in light of the specific data provided by Golembo, the variability shared among both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, Golembo does provide guidance in making the claimed cyclic peptide.  Therefore, contrary to Applicant’s argument, the teachings of Golembo provide an ordinary skilled artisan with the requisite expectation of success is making the claimed cyclic peptide.  
In response to Applicant’s third argument, i.e., the concept of conservative substitutions is largely associated with evolutionary biology and the effects of conservative substitutions to protein structure and function are understood in the field of protein modeling as being unpredictable as evidenced by the Teng reference, it is found unpersuasive.  As an initial matter, it is not readily apparent where on page 8 of the Teng reference teaches that it is not expected or widely accepted that conservative substitutions have no effect on protein structure and function.  Although, Teng teaches that a specific substitution, i.e., A693V, in the human ZBTB20 gene, which would typically be considered a conservative substitution, results in impaired function (See Teng article, pg. 8, 4th paragraph), such specific example does not correlate to a general teaching or suggestion that conservative substitutions are not expected to affect protein structure and function.  Rather, Teng is focused on identifying single nucleotide polymorphisms, which result in amino acid changes in the translated protein sequence, and where such amino acid changes are associated with a human disease state (See Teng article, pg. 1, last paragraph to pg. 3, 2nd paragraph).  Teng sought to develop a structure-based approach for assessing the effects of amino acid substitutions on protein stability and protein-protein interaction based on three specific case studies where only one of the three involves a conservative substitution (See Teng article, pg. 9, 2nd paragraph).  However, there is no generalized statement made in Teng regarding conservative substitutions.  
Additionally, it is noted that the Examiner is not suggesting that an ordinary skilled artisan would have an absolute or guaranteed expectation of success when substituting amino acid residues with specific other residue where such other residues generally are recognized as being conservative substitutions.  Pursuant to MPEP 2143.02(II), obviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Rather, an ordinary skilled artisan would have a reasonable expectation of success, i.e., at least some degree of predictability.  As evidenced by the Betts reference, an ordinary skilled artisan would have a reasonable expectation of success that substituting an amino acid residue with a residue considered to be a conservative substitution would result in a protein having a similar structure and/or function.  
In respond to Applicant’s fourth argument, i.e., none of the KSR rationales can be utilized to render the instantly claimed invention obvious, it is found unpersuasive.  It is noted that the response is limited to the KSR rationales utilized in the rejection above; namely, some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention, and the simple substitution of one known element for another to obtain predictable results.  
Regarding the simple substitution rationale, as discussed supra, Golembo expressly teaches a peptide having a specific amino acid sequence where the amino acid sequence contains specific variable residues.  As such, at a minimum, Golembo teaches that amino acid sequence species that fall within the broad genus amino acid sequence (i.e., SEQ ID NO: 5) would function in a similar manner; for example, in the treatment of skeletal dysplasias (See Golembo specification, col. 5, lines 50-67 to col. 6, lines 1-4).  Moreover, as discussed supra, Golembo examined specific substitutions demonstrating which substitutions negatively impact the function of the peptide (See Golembo, Tables 2-3).  Therefore, without evidence to the contrary, since Golembo expressly teaches a peptide having the amino acid sequence of SEQ ID NO: 5, an ordinary skilled artisan would be motivated to substitute one known element (i.e., an amino acid residue indicated at a specific position) for another known element (i.e., one of the other amino acid residues indicated at the same specific position) with a reasonable expectation of success.
Regarding the teaching, suggestion, or motivation rationale, as discussed supra in response to Applicants’ first and second arguments, given the number of amino acid residues that overlap between Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, in light of the number of conservative substitutions encompassed by both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, and in light of the specific data provided by Golembo, the variability shared among both Golembo’s SEQ ID NO: 5 and instant SEQ ID NO: 63, Golembo provides an ordinary skilled artisan with the requisite expectation of success in light of the teachings, suggestion, or motivation in Golembo to arrive at the instantly claimed invention.  
	Accordingly, the rejections of claims 1, 5, 7-10, 15-17, 27, and 32-36 are maintained as Applicants’ arguments are found unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654